UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1156


RAUL PADILLA-RUIZ; VIVIAN J. FRANCESCHINI-RODRIGUEZ;
CONJUGAL PARTNERSHIP, Legal Society of Earnings,

                   Plaintiffs - Appellants,

             v.

COMMUNICATION TECHNOLOGIES, INC.,

                   Defendant - Appellee,

             and

JOHN CRAY; JOHN DOE; RICHARD ROE, and their respective insurance
companies,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:16-cv-00630-RBS-RJK)


Submitted: January 23, 2020                              Decided: February 12, 2020


Before GREGORY, Chief Judge, KING, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Juan R. Rodriguez, RODRIGUEZ LOPEZ LAW OFFICES, P.S.C., Ponce, Puerto Rico,
for Appellants. Adam B. Pratt, KAUFMAN & CANOLES, P.C., Williamsburg, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Raúl Padilla-Ruiz, Vivian J. Franceschini-Rodriguez, and their Conjugal

Partnership (hereinafter Appellants) appeal the district court’s order granting

Communications Technologies, Inc.’s (COMTek) objections to the magistrate judge’s

recommendation,     overruling   Appellants’     objections   to   the   magistrate   judge’s

recommendation, and granting summary judgment to COMTek on Appellants’ complaint.

COMTek has moved for summary disposition. We conclude that Appellants’ brief is not

“manifestly unsubstantial,” 4th Cir. R. 27(f), but we have reviewed the record and find no

reversible error.

       On appeal, we confine our review to the issues raised in the appellant’s brief. See

4th Cir. R. 34(b). Because Appellants’ opening brief does not challenge the district court’s

dispositive conclusions on their Puerto Rico tort claims, they have waived appellate review

of those claims. Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017)

(“A party waives an argument by failing to present it in its opening brief or by failing to

develop its argument—even if its brief takes a passing shot at the issue.” (alterations and

internal quotation marks omitted)).

       We review the district court’s grant of summary judgment de novo on Appellants’

claims pursuant to the Uniformed Services Employment and Reemployment Rights Act

(“USERRA”), 38 U.S.C. §§ 4301-4335 (2018). As the district court noted, there was no

evidence that Padilla-Ruiz’s supervisors in the military, with whom COMTek was

contracted, were agents of COMTek, so their alleged prejudice against Padilla-Ruiz’s

military service does not establish a prima facie USERRA claim. See 38 U.S.C. § 4311(a),

                                             3
(c); Staub v. Proctor Hosp., 562 U.S. 411, 418 (2011) (providing standard). Instead, the

record indicates that Padilla-Ruiz was ultimately terminated by his supervisor at COMTek

based on findings that Padilla-Ruiz had lied about his work schedule and timecards.

Accordingly, the district court properly granted summary judgment to COMTek.

      Accordingly, although we deny COMTek’s motion for summary affirmance, we

affirm the district court’s judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            4